Case: 12-60371       Document: 00512129233         Page: 1     Date Filed: 01/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 30, 2013
                                     No. 12-60371
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MARIA LIZETTE CARMONA-FLORES,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 683 700


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Maria Lizette Carmona-Flores, a native and citizen of Mexico, petitions
this court for review of an order of the Board of Immigration Appeals (“BIA”)
denying her motion for reconsideration of its order dismissing her appeal of an
immigration judge’s order denying her motion to reopen removal proceedings.
She argues that her motion to reopen should have been granted by the
immigration judge because she is entitled to equitable tolling of the limitations
period based on the following factors: (1) she made a prima facie showing of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60371     Document: 00512129233      Page: 2    Date Filed: 01/30/2013

                                  No. 12-60371

eligibility for adjustment of status, and (2) she exercised due diligence in seeking
relief. She also argues that the foregoing factors support the exercise of the
BIA’s power to reopen the proceedings sua sponte.
      Carmona-Flores’s argument that her motion to reopen was subject to
equitable tolling is aimed at the denial of her motion to reopen, not at the denial
of her motion for reconsideration. However, Carmona-Flores did not file a
separate petition for review of the BIA’s decision dismissing her appeal of the
denial of the motion to reopen. Accordingly, this court lacks jurisdiction to
review the arguments raised in Carmona-Flores’s appeal brief regarding the
motion to reopen. See Stone v. INS, 514 U.S. 386, 394-95 (1995); Guevara v.
Gonzales, 450 F.3d 173, 176 (5th Cir. 2006).
      The BIA determined that Carmona-Flores’s motion for reconsideration
should be denied as untimely. Carmona-Flores does not make any arguments
in her brief that relate to the BIA’s determination that her motion was untimely.
She has therefore abandoned that issue. See Soadjede v. Ashcroft, 324 F.3d 830,
833 (5th Cir. 2003). Carmona-Flores’s petition for review of the BIA’s decision
denying her motion for reconsideration is therefore denied.
      To the extent that Carmona-Flores challenges the BIA’s refusal to reopen
the proceedings sua sponte, this court lacks jurisdiction to consider her
argument. See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir.
2004). Accordingly, Carmona-Flores’s petition for review is DENIED IN PART
and DISMISSED IN PART for lack of jurisdiction.




                                         2